Citation Nr: 0329342	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-10 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than September 2, 
1997, for the grant of service connection for schizo-
affective disorder.  


REPRESENTATION

Appellant represented by:	Brian M. Ramsey, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from June 1961 to 
June 1965.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO), which granted service connection and a 70 
percent rating for schizo-affective disorder, effective 
September 2, 1997.  A July 2002 rating decision assigned a 
100 percent rating for the disorder, effective September 2, 
1997.  


REMAND

The Board notes that a significant change in the law occurred 
November 9, 2000, when the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined VA's obligations with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  First, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant what 
evidence, if any, needed to be obtained by the claimant and 
what evidence, if any, would be retrieved by VA).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Review of the claims file reveals that the RO has not 
informed the appellant of the VCAA, and did not advise him as 
to what evidence he needed to submit to substantiate his 
claim of entitlement to an effective date earlier than 
September 2, 1997, for the grant of service connection for 
schizo-affective disorder, and as to what evidence the RO 
would help him to obtain.  Therefore, the Board finds that VA 
has not satisfied its duty under the VCAA to notify and 
assist the appellant with regards to his claim.  

The appellant indicated at his May 2003 Travel Board hearing 
that he had been receiving Social Security benefits since 
1988.  However, neither the decision awarding those benefits 
nor the evidence considered by the Social Security 
Administration in reaching its decision has been associated 
with the claims file.  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA are 
fully complied with and satisfied.  See 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
appellant of what evidence VA will develop, 
and what evidence the appellant must 
furnish.  

2.  The RO should contact the Social 
Security Administration and request copies 
of the decision awarding the appellant 
Social Security benefits, along with copies 
of the evidence considered by the 
Administration in reaching its decision.  

3.  After completion of the above requested 
development, the RO should readjudicate the 
claim for an effective date earlier than 
September 2, 1997, for the grant of service 
connection for schizo-affective disorder.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board.  

The appellant need take no action until notified, and he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


